Citation Nr: 0308827	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  98-19 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chikungunya disease.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1966 to December 
1968.

This case is before the Board of Veterans' Appeals on appeal 
from an August 1998 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  This case was 
previously before the Board and was remanded in February 
2001.  


FINDING OF FACT

Chikungunya disease was not manifested during the veteran's 
active duty service, or for many years after the veteran's 
service, nor is it otherwise related to such service.


CONCLUSION OF LAW

Chikungunya disease was not incurred in or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  An October 2002 letter from the Board 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining as well as his responsibilities in connection with 
identifying and obtaining evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, VA medical records and a 
significant amount of medical data, including VA examination 
reports from May 1999 and March 2002.  As the record shows 
that the veteran has been afforded multiple VA examinations 
with etiology opinion, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Facts

The veteran's service medical records reflect the following 
treatment:

February 
17,1966
98 degree temperature (no fever); complained of 
cold, sore back and sore elbow.  Full range of 
motion was noted in the elbow with no crepitance 
or tenderness.  Complained of his back starting 
hurting one year prior.  His back was x-rayed, and 
it was within normal limits.
February 24, 
1966
Veteran fell against a wall, twisting his ankle 
and jamming his fingers.
April 2, 1966
Complained of pain and swelling in both knees. 
Right knee had effusion but no crepitus or 
instability and left knee had no effusion no 
crepitus and no instability.
December 22, 
1966
Sterno-chondritis
January 12, 
1967
Complained of having chest pain for one or two 
months.  Upon examination, chest was clear and no 
tenderness was noted.
May 12, 1967
Complained of pain in right wrist for four months 
- not constant.  X-rays taken of wrist were 
negative and veteran was advised to continue use 
of wrist supports.
September 7, 
1967
Complained of abdominal pain.
September 16, 
1967
Complained of chest pains for 30 days.
October 26, 
1967
Complained of possible hernia.  Reported straining 
muscle while lifting weights.
November 14, 
1967
Penile lesions were noted on veteran.
November 16, 
1967
Penile lesions were noted on veteran.
December 11, 
1967
Complained of pain in neck.  Occipitial pain at 
end of day.  It was noted that the veteran was 
holding down two jobs and the diagnosis was 
tension headaches.
January 29, 
1968
A small scar was noted at the site of a prior 
penile ulcer.
February 4, 
1968
Veteran complained of sore throat - temperature 
was 99.4..
February 11, 
1968
Complained of hair falling out over last two 
weeks.
October 30, 
1968
Upon clinical evaluation at the veteran's 
separation examination, all of his systems were 
noted as normal.  In addition, the veteran denied 
having any significant medical/surgical history.
November 13, 
1968
Veteran complained of stomach pains.  It was noted 
that veteran had a history of nervousness.  No 
tenderness was noted.  The doctor's diagnosis was 
psychophysiologic.

Medical records from Good Samaritan hospital in 1996 document 
that the veteran was admitted in May 1996 for severe 
arthralgias/myalgias.  He complained of a fever, chills, 
fatigue, nausea and decreased range of motion due to aches 
and pains in his joints.  The diagnosis was myalgias and 
arthralgias, etiology unclear.  The medical report noted that 
the etiology of the veteran's symptoms was unclear.

The veteran was seen at a VA hospital in 1998 and 1999 in 
both the dermatology and the rheumatology departments.  From 
February 1998 to February 1999, the veteran was seen in the 
rheumatology department and consistently complained of 
chikungunya virus.  The February 1998 records noted a 
patient-reported history of chikungunya virus, but the 
diagnosis was actually arthralgia, etiology unclear.  In July 
1998, the medical notes contain a diagnosis of chikungunya 
virus, but the records provide no indication of the factual 
basis of this diagnosis.  In September and November of 1998, 
the veteran's medical records from the rheumatology 
department again reference a "history of chikungunya 
virus", but it is not clear if this "history" is based on 
the patient's reported history, or some clinical/diagnostic 
testing done by the physician.  Moreover, a February 1999 
record from the rheumatology department diagnoses the veteran 
with polyarticular inflammatory arthritis.

The records from the dermatology department at the VA 
hospital from July 1998 to June 1999 contain frequent 
reference to a patient-reported history of chikungunya virus 
as well.  The June 1999 medical notes contain a diagnosis of 
"chronic" chikungunya virus, but there is no indication of 
the factual basis for this diagnosis.

The record also contains a January 1998 letter from Dr. 
Rochin.  In his letter, the physician states that the veteran 
brought him "articles" which include findings that suggest 
that while in Vietnam, he may have contracted the Chikungunya 
virus.  The findings include occasional leukopenia with 
relative lymphocytosis on lab work.  The physician noted that 
the diagnosis of chikungunya virus should be suspected 
clinically when appropriate epidemiologic history and the 
triad of fever, acute arthralgias, myalgias and rash are 
present.  The letter states "as the veteran spent time in 
Vietnam, it is possible that his major complaints of 
arthralgia, myalgia and polythropathies could have been 
caused by this virus."  The Board notes that Dr. Rochin does 
not appear to have reviewed the veteran's medical records 
from Vietnam before drafting the letter, nor does he indicate 
what articles the veteran showed him.

The record also contains a March 1999 letter from Dr. Nieman 
which states that she reviewed the veteran's medical records 
from May 1967 to November 1968, as reported by the veteran, 
and that a comparative analysis of his medical complaints 
during this period and the known clinical manifestations of 
chikungunya virus lead to the opinion that his medical 
complaints during this time period are representative of the 
signs, symptoms, and known clinical features resulting from 
chikungunya virus infection and disease.  Dr. Nieman attached 
to her letter a copy of the veteran's medical records, as 
reported by him.  They are as follows:



May 12, 1967
Chronic wrist pain.
December 1, 1967
Persistent chest (sternum) pain.
September 11, 
1967
Persistent chest (sternum) pain.
September 17, 
1967
Chronic abdominal pain.
October 26, 1967
Chronic abdominal pain.
December 11, 
1967
Neck pain.
February 4, 1968
Soreness, pain in left foot; low grade fever of 
99.4
February 11, 
1968
Hair falling out.
December 11, 
1967
Occipital pain at end of the day.
October 30, 1968
Leg pains, cramps.
November 13, 
1968
Abdominal pain; anxiety, nervousness 

The record also contains the records from three VA 
examinations.  The first examination occurred on May 6, 1999.  
The report stated that the veteran reported that he had 
contracted an acute viral illness associated with arthralgias 
in Vietnam in 1967 or 1968 and that during the ensuing years, 
he developed recurrent episodes of arthralgias.  He also 
reported coming down with severe polyarthralgias in 1996 and 
recurring episodes since then.  On examination, he was 
chronically ill appearing, alert and cooperative and in no 
acute distress.  His gait was antalgic, using a cane.  He was 
wearing wrist splints and knee sleeves.  He moved painfully 
and clumsily.  He could not hop on either foot.

The examiner noted that all of the tender trigger areas of 
the fibromyalgia syndrome were positive for tenderness.  They 
included posterior neck, interscapular area, lumbosacral 
area, wrists, medial epicondyle of the elbows, and areas of 
insertion of supraspinatus tendons of the shoulders.  There 
is tenderness and pain on motion of the ankle and tenderness 
on the medial jointlines of the knees and the trochanteric 
bursae.  There was also costochondral tenderness.  The 
veteran's joints showed full passive range of motion and 
there was no heat, redness, swelling, or deformity of any of 
the joints.  The examiner's diagnosis was fibromyalgia.  The 
examiner stated that the symptoms and signs were consistent 
with the fibromyalgia syndrome.  The positive tender trigger 
areas help to satisfy the criteria of the American Rheumatism 
Association, there being more than eleven positive tender 
trigger areas.  The examiner also stated that the relation to 
the chikungunya virus was speculative, presumptive, and 
retrospective.  The examiner stated that he would defer to 
the infectious disease specialist.

The second VA examination occurred on May 10, 1999 and was 
conducted by an infectious disease specialist.  The examiner 
noted that the veteran reported having fever, headaches, 
photophobia, migratory pains and skin problems from May 1967 
to December 1968.  He also reported having "Breakbone 
Fever" in May 1996 for which he was hospitalized.  The 
veteran also complained of recurrent joint pain and muscular 
cramps.  He reported his current symptoms as pain in the 
joints of the hands, elbows, knees, ankles, toes, etc.  On 
physical examination, the examiner noted that the veteran's 
mouth and eyes were OK.  He noted that the veteran's hands, 
elbows and knees were not swollen.  There was tenderness in 
his toes, but the rest were ok.  The examiner characterized 
the veteran's general appearance as "good".  The diagnosis 
was recurrent arthralgia/myalgia.  The examiner noted that 
the history of chikungunya virus in Vietnam could not be 
confirmed.  The same examiner also wrote a November 2001 
medical report which included a review and summary of the 
veteran's service medical records, noting all entries from 
January 1966 to October 1968.  The report also notes the 
veteran's hospitalization in May 1996 for what was diagnosed 
as polyarthralgia and arthritis and the veteran's continuing 
complaints of pain in joints.  The examiner notes, however, 
that upon physical examination on May 10, 1999, the veteran 
showed no evidence of arthritis.  The physician's diagnosis 
was polyarthralgia and myalgia, etiology unknown.  He noted 
that the veteran's service medical records showed that his 
episode of wrist pain in 1967 was resolved and that they 
contain no documentation of chikungunya infection.  He also 
noted that the veteran's laboratory results 1999 showed no 
evidence of an active chikungunya infection.

The final VA examination report is from an examination in 
March 2003.  The examiner noted that the veteran arrived for 
his examination in a wheel chair, wearing braces and splints 
on his elbows, wrists, knees and a Velcro back support.  He 
was able to stand, but he said he had no endurance and he 
subjectively reported being unable to stand on his toes or 
heels.  His gait was noted to be slow, slightly shuffling, 
and he did not fully lift his feet consistently.  He was able 
to achieve a squat only to knee flexion of about 25 degrees 
because of weakness and discomfort.  He was able to get to 
the examination table without assistance, but to get up from 
the supine position, he rolled into the decubitus position.  
Eye examination was noted to be partially successful.  
Although the veteran complained of photophobia, no 
abnormalities of the fundi were noted.  The neck was found to 
be normal without cervical adenopathy.  His lungs were clear 
and his heart was normal.  The abdomen was soft and no skin 
abnormalities were noted.  His spine appeared normal and was 
not tender, but his flexion, extension and rotation were 
limited.  None of his peripheral joints demonstrated 
swelling, erythema, heat, or synovial thickening.  The 
examiner noted that, despite certain findings in the past, 
there was little joint tenderness to pressure or palpation 
with the exception of mild tenderness of the PIP joints.

The examiner reviewed the veteran's c-file and his prior 
examinations in 1999 and in November 2001.  The examiner 
noted that in 1999, the rheumatologist felt he had 
fibromyalgia.  The examiner stated that he specifically 
reviewed the veteran's c-file records for the typical 
features of chikungunya virus, such as sudden onset of severe 
joint pains that are incapacitating, usually occurring in 
epidemics involving large numbers of people, temperatures of 
102-105 degrees, rigor, headache, objective polyarthritis, 
myalgias, severe backache, and macular rash, but that no such 
pattern was discovered.  The examiner noted that he had a 
sore elbow in 1966, back pain, a twisted ankle injury, pain 
in two fingers, pain and swelling in the knees, sternal 
chondritis, wrist pain, penile lesions, an "injected" 
pharynx and tension headaches and neck pain.

The examiner's impression was that no features were found in 
the veteran's military records of the classical course of 
acute chikungunya infection.  The examiner's conclusion was 
that there was no evidence of chikungunya infection in the 
veteran's service medical records, no evidence of a 
polyarthritic illness in service, and that development of 
polyarthritis in 1996 with ongoing myalgic and arthralgia of 
unclear cause cannot be related to any illness in service.

The veteran testified at a personal hearing in March 1999.  
The veteran testified that he had symptoms in service that he 
believes are consistent with chikungunya virus.  He testified 
as to his specific medical issues in service and his 
hospitalization in 1996 as well as his current medical 
treatment through the VA center.  He also submitted medical 
studies and evidence pertaining to chikungunya disease.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The record reflects that the veteran has consistently 
asserted that the symptoms and complaints reflected in his 
service medical records represent a chikungunya virus 
infection and that he should be service connected for 
chikungunya virus.  The Board acknowledges the veteran's 
contentions, but after reviewing the evidence of record, the 
Board finds that service connection for chikunugunya is not 
warranted.  

The veteran has submitted several medical studies and 
articles relating to chikungunya virus.  These articles 
consistently represent the clinical features of chikungunya 
virus as the sudden onset of:  severe joint pain (frequently 
incapacitating), high fever, headache, photophobia, 
vomiting/diarrhea, flushed face, and rashes.  See Rheumatoid 
Arthritic Syndrome after Chikungunya Fever, E.D. Fourie, J.G. 
L. Morrison, S.A. Medical Journal, July 28, 1979.

Initially, it should be noted that the veteran's service 
medical records do not document any complaint or diagnosis of 
chikungunya virus in service.  The veteran's service medical 
records do document complaints of wrist pain, back pain, 
ankle pain and knee pain, but, in contrast to the severe 
joint pain found with chikungunya virus, none of these pain 
symptoms were reported by the veteran as "severe" nor were 
they objectively noted to be severe by the trained medical 
personnel treating him.  Moreover, the veteran's ankle pain 
was due to an accident.  The veteran's service medical 
records do not document any instances of vomiting or 
diarrhea, although they do reflect three instances of 
"stomach pain".  However, in the second complaint, in 
October 1967, the pain was due to pulling a muscle while 
lifting weights and the third complaint, in November 1968, 
was attributed to nervousness and was diagnosed as 
psychophysiologic.  The veteran reported having a headache 
only once, and it was diagnosed as a tension headache due to 
the stress of having to hold down two jobs.  The veteran did 
report his hair falling out in February 1968 and having chest 
pains on three occasions in 1966 and 1967.  

However, there is no evidence in the service medical records 
of the veteran ever having a high fever (the only fever noted 
was "low grade" at less than 100 degrees), any rashes, a 
flushed face, photophobia, severe joint pain, or vomiting and 
diarrhea.  Moreover, the complaints that the veteran says 
represent the symptoms of his initial chikungunya virus 
infection are spread out over two years and do not present a 
pattern representing a sudden onset of symptoms.  Finally, 
the veteran's discharge examination in October 1968 shows 
that the veteran's systems were all clinically evaluated as 
normal and that the veteran did not report any significant 
medical history.

The veteran has consistently represented in his documents and 
at his personal hearing in March 1999 that his 
hospitalization at Good Samaritan hospital in 1996 was for 
"Breakbone Fever", which he characterizes as a "flare up" 
of his alleged original chikungunya virus infection in active 
duty service.  However, the medical records from Good 
Samaritan hospital in 1996 document that the veteran was 
admitted in May 1996 for severe arthralgias/myalgias.  The 
diagnosis was myalgias and arthralgias, etiology unclear.  
Therefore, there is no evidence in the medical records from 
Good Samaritan hospital that his 1996 illness was in any way 
related to chikungunya virus.

In addition, the veteran's medical records from the VA 
hospital in 1998 and 1999 from both the rheumatology and 
dermatology departments contain what appear to be two 
diagnoses of chikungunya virus in the veteran, but neither of 
these medical records relate the veteran's alleged 
chikungunya virus to his time in active duty service.  
Moreover, the documents contain no evidence of what 
diagnostic testing was done to arrive at the diagnosis of 
chikungunya virus.  Therefore, the Board does not find this 
evidence persuasive in establishing that the veteran was 
infected with chikungunya virus in service in Vietnam.

The evidence of record also contains several medical 
opinions.  The first opinion is from a January 1998 letter 
from Dr. Rochin.  In his letter, the physician states that 
the veteran brought him "articles" which include findings 
that suggest that while in Vietnam, he may have contracted 
the Chikungunya virus.  The findings include occasional 
leukopenia with relative lymphocytosis on lab work.  The 
physician noted that the diagnosis of chikungunya virus 
"should be suspected clinically when appropriate 
epidemiologic history and the triad of fever, acute 
arthralgias, myalgias and rash are present."  The letter 
states "as the veteran spent time in Vietnam, it is possible 
that his major complaints of arthralgia, myalgia and 
polythropathies could have been caused by this virus." 

As noted above, the letter does not indicate that Dr. Rochin 
reviewed the veteran's medical records from Vietnam before 
drafting the letter, nor does it indicate what articles the 
veteran showed him.  Dr. Rochin's letter states the opinion 
that when the triad of symptoms consisting of fever, acute 
arthralgias/myalgias and rash are present, the diagnosis of 
chikungunya virus should be suspected.  In the case at hand, 
however, the veteran's service medical records document that 
the veteran never presented the triad of symptoms of fever, 
acute arthralgias/myalgias and rash while in service.  He did 
have one isolated low-grade fever and some joint pain, but 
these were never presented at the same time.  Moreover, as 
noted above, the veteran's service medical records do not 
document that he ever had a rash in service, and certainly 
not in conjunction with a fever and joint pain.  Therefore, 
the Board does not find Dr. Rochin's medical opinion 
persuasive in establishing that the veteran suffered from 
chikungunya virus in service.

The second opinion is from a March 1999 letter from Dr. 
Neiman.  In the letter, Dr. Neiman states that she reviewed 
the veteran's medical records from May 1967 to November 1968, 
as reported by the veteran, and that a comparative analysis 
of his medical complaints during this period and the known 
clinical manifestations of chikungunya virus lead to the 
opinion that his medical complaints during this time period 
are representative of the signs, symptoms, and known clinical 
features resulting from chikungunya virus infection and 
disease.  Dr. Nieman attached to her letter a copy of the 
veteran's medical records, as reported by him.  However, the 
information provided by the veteran to Dr. Nieman is 
inaccurate in several instances.  As noted above, the veteran 
reported his medical complaints in service as follows:

May 12, 1967
Chronic wrist pain.
December 1, 1967
Persistent chest (sternum) pain.
September 11, 
1967
Persistent chest (sternum) pain.
September 17, 
1967
Chronic abdominal pain.
October 26, 1967
Chronic abdominal pain.
December 11, 
1967
Neck pain.
February 4, 1968
Soreness, pain in left foot; low grade fever of 
99.4
February 11, 
1968
Hair falling out.
December 11, 
1967
Occipital pain at end of the day.
October 30, 1968
Leg pains, cramps.
November 13, 
1968
Abdominal pain; anxiety, nervousness 

The first inaccuracy in the information provided by the 
veteran to Dr. Neiman is the omission of diagnoses on several 
occasions.  For instance, the "chronic abdominal pain" as 
reported by the veteran in October 1967 was actually a 
strained muscle from pulling weights.  The December 1967 neck 
pain was diagnosed as a tension headache.  The February 1968 
medical complaint was actually a sore throat with a low-grade 
fever.  The November 1968 complaint of stomach pains was 
diagnosed as psychophysiologic, and the alleged October 1968 
complaint of leg pains and cramps was not documented in the 
veteran's service medical records.  Therefore, because this 
medical opinion was not based on an accurate representation 
of the veteran's medical history in service, the Board does 
not find it persuasive in establishing that the veteran was 
infected with chikungunya virus in service.

The third medical opinion, from a May 6, 1999 VA medical 
examination, notes the veteran's reported acute viral illness 
associated with arthralgias in Vietnam in 1967 or 1968 and 
his recurrent episodes of arthralgias in the ensuing years as 
well as his severe polyarthralgias in 1996 and recurring 
episodes since then.  The examiner noted that all of the 
tender trigger areas of the fibromyalgia syndrome were 
positive for tenderness and the examiner's diagnosis was 
fibromyalgia.  The examiner also stated that the relation to 
the chikungunya virus was speculative, presumptive, and 
retrospective.  The examiner stated that he would defer to 
the infectious disease specialist.

The fourth medical opinion is from a May 10, 1999 VA 
examination conducted by an infectious disease specialist.  
The examiner noted that the veteran reported having fever, 
headaches, photophobia, migratory pains and skin problems 
from May 1967 to December 1968.  He also reported having 
"Breakbone Fever" in May 1996 for which he was 
hospitalized.  On physical examination, the examiner noted 
that the veteran's mouth and eyes were OK and that his hands, 
elbows and knees were not swollen.  There was tenderness in 
his toes, but the rest were ok.  The diagnosis was recurrent 
arthralgia/myalgia.  The examiner noted that the history of 
chikungunya virus in Vietnam could not be confirmed.

The same examiner also wrote a November 2001 medical report 
which included a review and summary of the veteran's service 
medical records, noting all entries from January 1966 to 
October 1968.  The report also notes the veteran's 
hospitalization in May 1996 for what was diagnosed as 
polyarthralgia and arthritis and the veteran's continuing 
complaints of pain in joints.  The physician's diagnosis was 
polyarthralgia and myalgia, etiology unknown.  He noted that 
the veteran's service medical records showed that his episode 
of wrist pain in 1967 was resolved and that they contain no 
documentation of chikungunya infection.  He also noted that 
the veteran's laboratory results from 1999 showed no evidence 
of an active chikungunya infection.  The Board finds this 
medical opinion persuasive in establishing that the veteran 
did not suffer from chikunugunya virus in Vietnam because it 
is conducted by an infectious disease specialist who has 
additional medical training in infectious diseases such as 
chikungunya virus, and because it was based on both a 
thorough physical examination and a thorough review of an 
accurate version of the veteran's medical history in service, 
as well as a review of the veteran's post-service private and 
VA medical records.

The final medical opinion is from a March 2002 VA 
examination.  The examiner noted that the veteran arrived for 
his examination in a wheel chair, wearing braces and splints 
on his elbows, wrists, knees and a Velcro back support.  The 
examiner reviewed the veteran's c-file and his prior 
examinations in 1999 and in November 2001.  The examiner 
noted that in 1999, the rheumatologist felt the veteran had 
fibromyalgia.  The examiner stated that he specifically 
reviewed the veteran's c-file records for the typical 
features of chikungunya virus, such as sudden onset of severe 
joint pains that are incapacitating, usually occurring in 
epidemics involving large numbers of people, temperatures of 
102-105 degrees, rigor, headache, objective polyarthritis, 
myalgias, severe backache, and macular rash, but that no such 
pattern was discovered.  The examiner noted that he had a 
sore elbow in 1966, back pain, a twisted ankle injury, pain 
in two fingers, pain and swelling in the knees, sternal 
chondritis, wrist pain, penile lesions, an "injected" 
pharynx and tension headaches and neck pain.  However, the 
examiner's impression was that no features were found in the 
veteran's military records of the classical course of acute 
chikungunya infection.  The examiner's conclusion was that 
there was no evidence of chikungunya infection in the 
veteran's service medical records, no evidence of a 
polyarthritic illness in service, and that development of 
polyarthritis in 1996 with ongoing myalgic and arthralgia of 
unclear cause cannot be related to any illness in service.  
The Board finds this medical opinion persuasive in 
establishing that the veteran did not suffer from chikungunya 
virus during active duty service because it is clearly based 
on a thorough physical examination and a thorough review of 
the veteran's service medical records and post-service 
private medical records and VA medical records.

The Board acknowledges the veteran's contentions that the 
medical issues he had in service represent the symptoms of 
chikungunya virus, which he believes is the cause of his 
current medical problems.  However, as a layperson he is not 
competent to offer an opinion as to medical etiology.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In this case, 
five medically trained examiners have addressed the etiology 
of his current condition.  The two examiners who expressed an 
opinion that his symptoms in service represent chikungunya 
virus based their opinions on incorrect facts.  The three 
examiners who concluded that there is no connection between 
the veteran's current medical problems and the medical 
complaints noted in service did so after a thorough physical 
examination of the veteran and an equally thorough 
examination of his medical records in service and his post 
service medical records.  Therefore, both the quantity and 
the quality of the evidence against finding that the veteran 
suffered from chikungunya disease in Vietnam is higher than 
the evidence indicating that the veteran did suffer from 
chikungunya virus in Vietnam.

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
chikungunya virus.  It follows that there is not such a state 
of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

